Citation Nr: 0724051	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-12 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a right knee injury with degenerative joint 
disease and chondromalacia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.H. 


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1989 to November 1999. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2007, the veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In April 2007, a MRI revealed loose bodies in the right knee 
joint space and a cyst near the base of the cruciate 
ligament. 

In May 2007, the veteran testified that since his last VA 
examination in July 2004 his right knee disability has 
worsened with increasing pain and swelling, as well as an 
increasing problem with instability and locking.  

Based on the findings of the MRI and the veteran's testimony, 
the evidence indicates there has been a material change in 
the disability, requiring a reexamination under 38 C.F.R. 
§ 3.327. 




Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
orthopedic examination of the right knee 
to determine the current level of 
impairment.  The claims folder should be 
made available to the examiner for review.  
The examiner is asked to describe the 
following: 

a). Range of motion in degrees of 
flexion and extension including any 
additional limitation of motion due to 
functional loss due to pain, weakness 
in the extremity, fatigability, or 
painful motion, expressed in degrees of 
additional limitation of flexion or 
extension, if feasible;  

b). If feasible, estimate any 
additional limitation of flexion or 
extension during flare-ups or with 
repetitive use; and,  

c). The degree of recurrent subluxation 
or instability in terms of slight, 
moderate, or severe.

2. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, then 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

